Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification makes repeated reference to “advanced driver assisted technology system(s)”, which are understood to be advanced technology systems for assisting a driver, and would be more accurately described as “advanced driver assistance technology system(s)”. 
Appropriate correction is required.
Claim Objections
Claims 1-2, 6, 9-10, 12-15, 17, and 19-20 are objected to because of the following informalities:  
In claim 1, line 2, it appears Applicant intended “advanced driver assisted technology system” to read --advanced driver assistance technology system--. This informality is repeated throughout the claims. 
In claim 1, line 4, it appears Applicant intended “in response to the triggering event” with read --in response to the determination of the triggering event--, as occurrence of “the triggering event” has yet to be positively recited in the claim. 
Similar objections apply to claim 2, line 2; claim 6, line 7; claim 9, line 3; claim 10, line 3; claim 12, line 2; claim 14, line 6; claim 17, line 3; claim 19, line 2; and claim 20, line 3.
In claim 6, line 3, it appears Applicant intended “and memory” to read --and a memory--
In claim 6, line 4, it appears Applicant intended “in memory to” to read --in the memory to--
In claim 13, line 1, it appears Applicant intended “is configured to” to read --is further configured to--
In claim 14, line 2, it appears Applicant intended “and memory” to read --and a memory--
In claim 15, line 2, it appears Applicant intended “by an advanced driver assisted technology system” to read --by the advanced driver assisted technology system--
In claim 20, line 2, it appears Applicant intended “an advanced driver assisted technology system” to read --the advanced driver assisted technology system--
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim(s) 19-20 depend(s) from claim(s) 18, (respectively,) fail(s) to cure said indefiniteness issues, and is/are thereby similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanashi et al. (US PGPub. No. 2019/0111841). 
Regarding claim 1, Yamanashi discloses a method, comprising: determining a triggering event for a vehicle using an advanced driver assisted technology system (¶0035-0037); and controlling a sound enhancing system of the vehicle in response to the triggering event, wherein controlling the sound enhancing system includes attenuating engine or exhaust sound produced by the sound enhancing system of the vehicle (¶0038-0039). 
Regarding claim 2, Yamanashi discloses the method according to claim 1, further comprising providing an audible warning sound in response to the triggering event (¶0038-0039; ¶0046). Examiner notes that Yamanashi’s attenuated fake engine sound itself is a type of warning sound and indeed acts as a warning sound. 
Regarding claim 6, Yamanashi discloses a system, comprising: a sound enhancing system of a vehicle [1]; and a controller [1] comprising a processor and memory (¶0018), the processor executing instructions stored in memory to: determine a triggering event for a vehicle, the triggering event being indicative of a dangerous driving condition for the vehicle (¶0035-0037); and control the sound enhancing system of the vehicle in response to the triggering event, wherein control of the sound enhancing system includes attenuation of engine or exhaust sound produced by the sound enhancing system of the vehicle (¶0038-0039).
Regarding claim 7, Yamanashi discloses the system according to claim 6, wherein the controller comprises an advanced driver assisted technology system (¶0024; ¶0035-0037).
Regarding claim 12, Yamanashi discloses the system according to claim 6, wherein the controller is configured to cause an advanced driver assisted technology system to amplify an audible warning sound in response to the triggering event (¶0030-0034; ¶0040). 
Regarding claim 14, Yamanashi discloses a vehicle, comprising: a processor and memory (¶0018), the processor executing instructions stored in the memory to: determine a triggering event using an advanced driver assisted technology system (¶0035-0037); and control a sound enhancing system of the vehicle in response to the triggering event, wherein controlling the sound enhancing system includes attenuating engine or exhaust sound produced by the sound enhancing system of the vehicle (¶0038-0039).
Regarding claim 15, Yamanashi discloses the vehicle according to claim 14, wherein the processor is further configured to detect the triggering event based on output generated by an advanced driver assisted technology system (¶0024; ¶0035-0037).
Regarding claim 16, Yamanashi discloses the vehicle according to claim 15, wherein the triggering event includes a dangerous condition determined by the advanced driver assisted technology system (¶0024; ¶0035-0037).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (hereinafter referred to as “AAPA”). 
Regarding claim 3, Yamanashi discloses the method according to claim 1 (Yamanashi ¶0035-0039), but appears to be silent on the method further wherein the triggering event includes any of a lane departure warning, road curvature detection, and collision detection. 
AAPA, however, teaches that various approaches exist for alerting a driver of a lane departure using various audible warnings (Applicant’s Specification ¶0002). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Yamanashi in view of AAPA. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Yamanashi to include the method further wherein the triggering event includes a lane departure warning, as employing audio signals for warning a driver of a lane departure was a known way of warning a driver of a dangerous condition (Applicant’s Specification ¶0002), and Yamanashi recognized the advantages of altering a sound enhancing system of the vehicle in response to a triggering event (Yamanashi ¶0035-0039). 
Regarding claim 9, Yamanashi in view of AAPA teaches the system according to claim 6 (Yamanashi ¶0018, ¶0035-0039), further comprising an entertainment system of the vehicle, wherein the controller is configured to cause the entertainment system to output an audible warning sound in response to the triggering event (Applicant’s Specification ¶0002).
Regarding claim 19, Yamanashi in view of AAPA teaches the vehicle according to claim 18, wherein the processor is configured to cause an entertainment system to output an audible warning sound in response to the triggering event (Applicant’s Specification ¶0002).
Regarding claim 20, Yamanashi in view of AAPA teaches the vehicle according to claim 19, wherein the processor is configured to cause an advanced driver assisted technology system or the entertainment system to amplify an audible warning sound in response to the triggering event (Yamanashi ¶0030-0034; ¶0040). 
Claim(s) 4, 8, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi as applied to claim 1 and 6 above, and further in view of Bohn et al. (US PGPub. No. 2015/0267628). 
Regarding claim 4, Yamanashi discloses the method according to claim 1 (Yamanashi ¶0035-0039), but appears to be silent on the method further wherein the sound enhancing system includes an exhaust tuning valve system, and controlling the exhaust tuning valve system comprises closing a valve of the exhaust tuning valve system. 
Bohn, however, teaches a method for selectively masking/enhancing exhaust sounds of a vehicle by altering a position of an exhaust system valve (Bohn ¶0049). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Yamanashi in view of Bohn. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Yamanashi to include the method further wherein the sound enhancing system includes an exhaust tuning valve system, and controlling the exhaust tuning valve system comprises closing a valve of the exhaust tuning valve system, as doing so was a known way of masking/enhancing exhaust sounds of a vehicle, as recognized by Bohn (Bohn ¶0049).
Regarding claim 8, Yamanashi in view of Bohn teaches the system according to claim 6 (Yamanashi ¶0018, ¶0035-0039), wherein the controller is further configured to control an engine of the vehicle to reduce engine noise or sounds produced by the engine (Bohn ¶0049). Examiner notes Bohn’s approach of altering a position of an exhaust system valve for masking/enhancing exhaust sounds are ultimately “sounds produced by the engine” and Bohn’s exhaust system valve is an extension of the engine. 
Regarding claim 10, Yamanashi in view of Bohn teaches the system according to claim 6 (Yamanashi ¶0018, ¶0035-0039), wherein the sound enhancing system comprises an exhaust tuning valve system having an adjustable position valve, wherein the controller is configured to cause a valve to close in response to the triggering event to attenuate exhaust sounds produced by the exhaust tuning valve system (Bohn ¶0049), as previously modified, and with the same motivation as applied, in regard to claim 4, above. 
Regarding claim 17, Yamanashi in view of Bohn teaches the vehicle according to claim 14 (Yamanashi ¶0018, ¶0035-0039), wherein the sound enhancing system comprises an exhaust tuning valve system having an adjustable position valve, wherein the controller is configured to cause a valve to close in response to the triggering event to attenuate exhaust sounds produced by the exhaust tuning valve system (Bohn ¶0049), as previously modified, and with the same motivation as applied, in regard to claim 4, above. 
Claim(s) 5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi.
Regarding claim 5, Yamanashi discloses the method according to claim 1 (Yamanashi ¶0035-0039), wherein the sound enhancing system includes an engine sound enhancement system and controlling the engine sound enhancement system includes attenuating a sound enhancement signal (Yamanashi ¶0035-0039), but appears to be silent on the method further including controlling the engine sound enhancement system including zeroing out an amplitude of a sound enhancement signal of the engine sound enhancement system, the sound enhancement signal comprising a virtual engine or exhaust sound. 
It would have been obvious, however, to one having ordinary skill in the art before the effective filing date to have modified Yamanashi. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Yamanashi to include controlling the engine sound enhancement system including zeroing out an amplitude of a sound enhancement signal of the engine sound enhancement system, the sound enhancement signal comprising a virtual engine or exhaust sound, as doing so represents the obvious control limit of Yamanashi’s attenuation. One having ordinary skill in the art before the effective filing date would have readily recognized “zeroing out an amplitude of a sound enhancement signal” as the logical limit of Yamanashi’s signal attenuation control. 
Regarding claim 11, Yamanashi teaches the system according to claim 6 (Yamanashi ¶0018, ¶0035-0039), wherein the sound enhancing system comprises an engine sound enhancement system, wherein the controller is configured to cause the engine sound enhancement system to zero-out an amplitude of a sound enhancement signal of the engine sound enhancement system, the sound enhancement signal comprising a virtual engine or exhaust sound, as previously modified, and with the same motivation as applied, in regard to claim 5, above.
Regarding claim 18, Yamanashi teaches the vehicle according to claim 14 (Yamanashi ¶0018, ¶0035-0039), wherein the sound enhancing system comprises an engine sound enhancement system [Yamanashi 1], wherein the controller is configured to cause the engine sound enhancement system to zero-out an amplitude of a sound enhancement signal of the engine sound enhancement system, the sound enhancement signal comprising a virtual engine or exhaust sound, as previously modified, and with the same motivation as applied, in regard to claim 5, above.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi as applied to claim 12 above, and further in view of Usher et al. (WO 2012/097150). 
Regarding claim 13, Yamanashi discloses the system according to claim 12 (Yamanashi ¶0018, ¶0030-0040), but appears to be silent on the system further wherein the controller is configured to: determine a sound level within the vehicle; and amplify the audible warning sound in response to the sound level. 
Usher, however, teaches a system for adjusting cabin audio including warning sounds based on a determined sound level within the vehicle (Usher ¶0045-0046). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Yamanashi in view of Usher. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Yamanashi to include the system further wherein the controller is configured to: determine a sound level within the vehicle; and amplify the audible warning sound in response to the sound level, as doing so was a known way of adjusting sound levels of warnings inside a vehicle cabin based on a noise level present in the vehicle cabin for “optimized listening level range”, as recognized by Usher (Usher ¶0045-0046). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669